Title: From George Washington to Matthias Slough, 11 February 1797
From: Washington, George
To: Slough, Matthias


                        
                            Dear Sir, 
                            Philadelphia 11th Feby 1797
                        
                        The enclosed is the copy of a letter I wrote you agreeably to the date; but as
                            it was to take its chance from the stage office, and letters by private conveyances do not
                            always get to their destination, I trouble you with a duplicate; as well on that account,
                            as because I find my journey home requires the purchase of a third horse, or mare, for the
                            draught.
                        This third one must, in every respect, be conformable to the description of the
                            last two; except (as it is to go with three others which I have) that it ought to be a bay, and of somewhat better figure. For the reason mentioned in
                            my last, I should prefer, greatly, Mares; and if they were to be here before the first of
                            March (that they might be exercised together, & with breastplates instead of
                            collars) it would be desirable.
                        At any rate let me hear from you as soon as convenient that I may know what to
                            depend upon. With esteem & regard I am Dear Sir Yr Obedt Servant
                        
                            Go: Washington
                            
                        
                    